Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the amendment filed on 01/18/2022.  Claims 1-2, 5-9, 11-12, 15-18 are pending in this application and have been considered below.

Allowable Subject Matter
Claims 1-2, 5-9, 11-12, 15-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 which recites the method for reference signal received power reporting, the prior art of record neither anticipate nor render obvious the limitation as claimed, with respect to the method comprising: receiving, by a wireless device from a base station, configuration information for a secondary cell (SCell), the configuration information including information on resource configuration of reference signals for a channel state information (CSI) reporting and information on report configuration for the CSI reporting, receiving, by the wireless device from the base station, a SCell activation/deactivation medium access control (MAC) control element (CE) indicating whether to activate the SCell or to deactivate the SCell; and in response to the SCell activation/deactivation MAC CE indicating to activate the SCell, transmitting, by the wireless device to the base station, a report including a layer 1 reference signal received power (RSRP) (L1-RSRP) value for the SCell and a reference signal (RS) resource indicator for the SCell, wherein the RS resource indicator indicates a RS resource among a plurality of RS resources.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH T LAM whose telephone number is (571)270-1862. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on (571) 272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/KENNETH T LAM/Primary Examiner, Art Unit 2631